Carpenter, J.,
(d'issen'tmg). Johannes- Ferry, who died m the year 1832, by his- last will devised as follows: “ I give unto roy daughter Catharine, for aiad during her life, the remainder of my estate; after her death, I will and require the same shall be equally divided among her heirs, and be unto-them, their heirs and assigns, for ever/’’ Catharine Salyer, the daughter, at the time of her decease, in Í845, left three children, found by the special verdict to be her lawful heirs. The lessors of the plaintiff, the children and grandchildren of Catharine, claim under this devise. The defendants elaim two shares, out of three, in the premises in question, under deeds of bargain and sale and release without covenants of warranty, given by two of the children of Catharine during the lifetime of their mother; one of those children being a- married woman, and having executed tire conveyance in connection with her husband, according to the form prescribed by the statute. The-.first question is, what interest did the children of Catharinetake under the will of their grandfather daring the lifetime of their mother. If they took a vested remainder in fee, which they could alien or otherwise dispose of daring her life, thess there is an end of the ease, and the lessors of the plaintiff cannot recover. If otherwise, and during her life, their interest was merely contingent; then another question will be presented.
It is too obvious- to- need additional remark, that at commons law, under the rule in Shelley’s ease, Catharine Salyer would take by this devise a fee simple in the premises. But the devise is controlled by the first section of the act of 18-20 {Rev. L. 774), which- enacts, “ That in case any lands, &c., shall be *614devised to any person for life, and, at the death of the person to whom the same shall be so devised for life, to go to his other heirs, &c., then and in such case, after the death of such devisee for life, the said lands, &c., shall go to and be vested in the children of such devisee, equally to be divided between them as tenants in common in fee, but if there be only one child, then to that one in fee; and if any child be dead, the part which would have come to him or her shall go to his or her issue, in like manner.”
The devise is to be construed by the aid of the statute. The statute directs to whom the estate shall go, in cases within its terms, when the tenant for life shall die leaving issue. It is not now necessary to consider what will be the result in cases when the tenant for life shall die without issue. The suggestion may be offered, that possibly in such case, the statute not applying, the rule in Shelley’s case may operate, and'the estate descend to the heirs-at-law of the first taker. This view, it seems to me, must be adopted, or a reversion must remain in the heirs-at-law of the testator. Even under the construction adopted by the majority of the court, the remainder must be contingent until the tenant for life shall have a child in whom that remainder may vest. However this may be, the tenant for life left issue, and, in my judgment, the effect of the statute is to make those words in the will, which at common law are words of limitation, words of purchase. The statute gives to the word heirs the effect of the word children. Did the case then rest upon the first clause of the statute, as applied to the words of the will, the children of Catharine living at the time of'the death of the testator would take a vested remainder, subject to open for the benefit of afterborn children.
Undoubtedly courts incline to construe remainders vested, ¡rather than contingent, and it is not the uncertainty of ever taking effect in possession that makes a remainder contingent. To that every remainder for life and in tail must be liable, as the remainder man may die, or die without issue, before the death of the tenant for life. The present capacity of taking effect in possession, if the possession were to become vested, that an estate is always ready, from its commencement to its *615end, to come into possession the moment the prior estate happens to determine, characterises a vested remainder. 4 Kent 202; Fea,me 216; Williams on Real Property 191 (Land. 1845). This devise, then, were it controlled only by the first clause of this statute, would have been a vested remainder; though had there been no children at the time of the testator the remainder would have been contingent until the birth of the first child, when it would have vested, subject to open and let in those who might be born afterward. Right v. Creber, 5 B. & C. 866 ; Doe v. Perryn, 3 T. R. 484.
The succeeding clause of the statute, however, enacts, “that if any child be dead, the part which would have come to him or her shall go to his or her issue in like manner.” As stated in the opinion delivered below, the whole provision of the section, taken together, is this: after the death of the devisee for life the lands shall gó to, and be vested in his children; and if any child die in the lifetime of the tenant for life, the share of such child shall go to his children. The devise in the will of Johannes Perry, construed by the statute, is tantamount to a devise to Catharine for life, and on her death to her children, in case they survive her; and if any child shall die in the lifetime of the tenant for life, the share of such child shall go to his or her children. Under such a devise, the remainder to the children is clearly contingent upon their surviving the tenant for life, and cannot vest until her death.
It was suggested, by the counsel of the defendants, that the children of Catharine Salyer, at the death of the testator, took a vested interest by way of executory limitation, defeasible in case of their dying before her. I suppose such idea of an executory devise to be entirely without precedent or authority; it is certainly unsupported by any case cited before the court. The cases cited are of executory devises of a fee limited on a fee, and the like, to take effect upon a definite failure of issue in the first taker. The first taker in such case has a defeasible fee. But there is no such case here. Besides, it is a rule that no limitation will be allowed to operate by way of executory devise which consistently with the language used and with the intention can operate as a remainder. Hence the observation *616of Mr Fearne : whenever a future interest is so limited by devise as to fall within the rules laid down for the limitation of contingent remainders, such interest is not an executory devise, but a contingent remainder, Fearne 2$&. Lord Kenyon said, in Doe v. Morgan, (1 T. R. 755), that if there ever existed a rule respecting executory devises, which has uniformly prevailed without any exception to the contrary, it is that which was laid down by Lord Holt, in Purefroy v. Rogers, that “where a contingency is limited to depend on an estate of freehold, which is capable of supporting a remainder, it shall never be construed to be an executory devise, but a contingent remainder only, and not otherwise.” The same rule was stated by Bailey, J., in Doe v. Selby, 2 B. & C. 926. See, also, 2 Brest. Abst. 117, 153.
I think it to be clear that in this disposition to Catharine for life, and on her death to her children, and if any child die in the lifetime of Catharine leaving issue, then over to such issue; the limitations over may take effect by way of contingent remainder. There is a particular estate of freehold; the estate for life to Catharine, to- precede and support the contingent remainders. The contingency upon which the estate over is to vest must happen immediately upon the termination of the estate for life. It is so limited as to await the actual termination of the particular estate, and not to- take effect upon any event which might prematurely determine it. These are the rules which control and sustain contingent remainders, and this ease is- within those rules. 2 Brest. Abst. US; 4 Kent 248.
The remainder has a double aspect. It is first to such child of Catharine as shall survive her, which was held by Chief Jnstice Hornblower, in Den v. English, to be a contingent remainder; and if any die before that period leaving issue, then over to- sueh issue. In Doe v. Hopkinson, 5 Q. B. 230, one moiety was given to T., during his natural life, and after bis decease to- such child or children as he should happen to leave s it was said by Lord Denman, who delivered the judgment of the court, that if the will had stopped with the devise above stated, it would have been impossible to resist the clear effect of the words. Nothing then eou-ld have vested till, at least, the *617decease of T. Bat in that case, looking to the whole will, there were other words which showed the intention of the testator that the remainder should vest, upon which the court placed its judgment. So in Festing v. Allen, 12 M. & W. 279, 298, where the words were to A. for life, and on her death to such child of A. as should attain the age of twenty-one, and for want of such over, the devise was held a contingent remainder in children of A. So Goodright v. Dunham, Doug. 251.
Numerous cases might be cited to the same effect; but it is certainly unnecessary to multiply such citations, as, upon the view I take of the operation of the statute, I think it clear that the children of Catharine, on the death of the testator, took a contingent interest only in the premises devised, which did not vest until the death of their mother. It seems to me such result cannot be avoided without overturning, or rather disregarding, well settled rules of law, unless some other view is taken of the meaning or operation of the statute. Perhaps I do not properly apprehend the view of that portion of the court who hold that the children of Catharine take, under the devise in question as controlled by the statute, a vested remainder in fee. I understand, however, the view to be, that the first clause in the statute gives a vested interest, and that the subsequent clause is merely directory to regulate the descent in case any child should die in the lifetime of the tenant for life. This, I think, is to nullify that clause of the statute, to render it entirely nugatory. If the clause were stricken from the statute, the descent in the case supposed would not be otherwise. On the other hand, if the estate in remainder be vested, it may not only be aliened, and taken in execution during the lifetime of the tenant for life, but it may be devised, and the remainder over to the issue thus defeated, in direct contravention of the statute. Such construction seems to me to be in direct opposition to a clear and positive provision in the statute susceptible of a consistent exposition, and it is one in which I cannot concur. It is utterly to disregard that clause of the statute which provides, that upon the death of any child, leaving 'issue, his share shall go to his issue.
Under the view I take of the devise, as controlled by the *618statute, it. becomes necessary to inquire as to effect of the conveyances during the lifetime of the mother, before the contingency upon which the estate was to vest had happened. The court below was mistaken as to the time of the conveyance by John Bush, which was in fact made by him after he came of age, but prior to the death of his mother. It becomes, then, necessary to inquire, whether a deed of bargain and sale without warranty or recital of title will estop the grantor or bar him, and those claiming under him, from setting up a title adverse to his own grant.
I suppose it to be clear, upon the authorities cited by the counsel of the plaintiff, that, at common law, there can be no estoppel upon a conveyance by grant, unless there are covenants of warranty or an express recital of title. A deed of release, bargain and sale, or other deed taking effect under the statute of uses, passes no estate, except what is vested in the grantor at the time of the conveyance. Thus Littleton (§ 446) says: “Also these words, which are constantly put in such releases, sc. quee quovismodo in futurum habere patero, are void in law; for no right passeth by a release, but the right which the releasor hath at the time of the release made.” Lord Coke, in his comment on this section, says, that if there be a warranty annexed to the release, it will rebut and bar a future right. Go. Lit. 265 a. So stands the doctrine- to this day. A mere release of a possibility or contingent interest to a party not privy in estate will certainly pass no legal interest. What is here said of a release will apply to a deed of bargain and sale, or other conveyance, taking effect under the statute of uses. These conveyances cannot pass an estate, either when the grantor has nothing at the time of the sale, or an interest merely contingent. There is in such case no seizin to give effect to the statute, so that the deed operates only as a common law grant, which can never pass an estate unless it be vested in interest. 2 Smith’s L. Gas. 455, note by Mr. Hare, [Phil. ed. 1844).
There is nothing in the distinction, attempted to be raised in the application of the doctrine, between contingent interests and mere expectancies. Indeed, a contingent interest is not, *619strictly speaking, to be called an estate; it is merely the chance of having one. There may be a contingent interest, says Mr. Preston, but no interest, except such as is vested, can be accurately termed an estate. 2 Prest. Abst. 92. It might have been extinguished by feoffment, fine, or common recovery, but it cannot be conveyed at law by conveyance to take effect under the rules of the common law. The effect of a conveyance under the statute of uses upon such interest, if any, must be to bind the grantor, or those claiming under him, by way of estoppel.
An estoppel is said, by Lord Coke, to be when a man is concluded by his own act or acceptance to say the truth, a definition rather startling; as if truth was the ensmy which the law of estoppel was invented to exclude, while its real object is to repress fraud and to render men truthful in their dealings with each other. Rightly understood and properly applied it is a valuable auxiliary in the hands of justice for the best purposes. A better definition has been given by some old authorities: “An estoppel is where aman is concluded and forbidden by law to speak against his own act ordered; yea, even though it is to say the truth.” Termes de la Ye//, tit. Estoppel; 1 Lit. Pr. Beg. cited in Best on Evidence, § 362, -p. 403. It is an admission, or something which the law treats as equivalent to an admission, of an extremely high and conclusive nature; so high and conclusive that the party whom it, affects is not permitted to aver against it, or to offer evidence against it, or to offer' evidence to controvert it. The principle, as applied to duty, is, that where a man has entered into a solemn engagement under his hand and seal, as to certain facts, he shall not be permitted to deny any matter which he has so asserted. 2 Smith’s L. Cas. *437, *456 (430, 450, Phil, edition). In Goodtitle v. Bailey, Cowp. 600, Lord Mansfield said : “ II a man has made a solemn deed covenanting that another shall enjoy the premises, and likewise for further assurance, it shall never lie in his mouth to dispute the title of the party to whom has so undertaken, no more than it shall be permitted to a mortgagor to dispute the title of his mortgagee. No man shall be allowed to dispute his own solemn deed.” The dictum as *620applied to the case then before the court, is unquestionably sound; though separated from the context, it has be'en- used as a text to introduce or support an untenable doctrine. The doctrine of estoppel was properly applied to the case then under consideration. But, as conveyances which take effect under the statute of uses only pass such interest as the grantor has at the time, it can only apply when by covenants or recital of title the grantor can be concluded by his solemn admission of title. Thus, in Bensley v. Burdon, 2 Sim. & Stuart 519, cited on the argument, after a recital of title, the grantor conveyed by deeds of lease and release, and it was held that, having afterwards acquired an interest in the estate, he was estopped, in respect of the solemnity of the instrument, as against the other party to the indenture, to aver or insist that he had not such interest at the time of its execution.
But it is unnecessary to recur to all the cases cited. I take it that there can be no question as to the general doctrine, that, by our present modes of conveyance, estoppels can only arise by recital or covenant of title. The only doubt can be whether the rule has been shaken in this state by previous adjudication, so as to conclude us on this inquiry. I am of the opinion that there have been no decisions which should restrain us from setting the doctrine on its true foundations.
There are two cases only in this state, and in neither was the point necessary for the decision of the cause. Den v. Winans, 1 Green 1, was the case of ejectment by a purchaser at sheriff’s sale against a defendant in execution ; and it was properly held that he could not set up an outstanding title in a third person to defeat the plaintiff, such third person not having appeared and made himself a defendant, or in any way asserted his rights. It was very unnecessarily said in this case, that no man can recover in ejectment or defend himself against his own deed. The true principle seems to be this, that a purchaser of land at sheriff’s sale takes the title and privileges of the execution debtor, and such debtor shall not be permitted to defeat the purchaser’s recovery of his possession by setting up a title in some third person, or alleging that he had no title at the time of the sale. This rule is said to be *621founded (not on the doctrine of technical estoppel), but in justice and sound policy. The rule was carried farther in a case somewhat similar. The defendant being in possession when lands were levied on and sold, it was said that the plaintiff was entitled to possession under his deed, and the defendant ought to be put to a new action for the trial of his title. Lessee of Culbertson v. Martin, 2 Yeates 413. The case of the Lessee of Cooper v. Galbraith, 3 Wash. 546, which was cited, was jn Pennsylvania; but the point of that case goes no farther than that of Den v. Winans, and the same remarks apply. Some of the dieta,, it is true, seem very broad, but, when the language of Justice Washington is critically examined, I think there is much to induce us to suppose that he intended to apply it only to the case then before the court. In an action by the purchaser at sheriff’s sale to recover the possession of land against the execution debtor, he would not permit such debtor to set up a defect in his own title at the time of the sale. If the case went farther I should be very unwilling to follow it. I should regard a rule, that a defendant, whose title conveyed by the sheriff may be merely possessory, must not only surrender the possession, but be estopped from setting up any after acquired and better title, as exceedingly unjust and of the most dangerous tendency.
The only other case in this state is that of Den v. Van Mess, 5 Halst. 102. This was the case of a mortgage, and the decision was unquestionably right, but there were some unnecessary dieta as to the effect of a mere grant. It is well established that a mortgagor cannot dispute the title and invalidate the security pledged for the payment of the mortgage debt; but such is the rule without reference to the doctrine of technical estoppel. By what may properly be called an equitable estoppel, based upon the legal fraud which would otherwise be permitted, one who mortgages land as his own, upon suit brought against him, shall not be permitted to derogate from his own mortgage by denying the title or by setting up a title in any third person. See Den v. Gardner, Spencer 556, and cases cited. It was unnecessary, then, in that case to go farther, and what was said as to the effect of a mere grant is not entitled to the *622weight of an adjudged principle. What was so said is not supported by the authorities cited, unless perhaps the two cases cited from Nevv York, since, however, overruled or disregarded in that state. The authorities cited from Coke’s Reports, Plowden, and Coke Littléton were upon leases, and do not apply. In leases for years the law will imply a covenant upon the word “ demise ” and other words of grant, but it is otherwise in conveyances in fee. Cooper v. Galbraith, 3 Wash. 546, there cited, has already been referred to. Den v. Brewer, Coxe 172, was the case of a mortgage, and it was held that the defendant, who was the mortgagor, v7as bound by the reeital in his own mortgage deed. The principle, even there, seems to have been misapplied, for it does not appear that the lessor of the plaintiff claimed under that deed. The case was a mere nisi prim decision, and, like many others collected in that volume, entitled to very little weight.
I hold, then, that in this case there was no estoppel; that neither John Bush nor the heirs of Maria Hopper are estopped from setting up the interest which vested subsequently to the respective conveyances, there being no recital of title or covenant of warranty. In regard to the deed of’Maria Hopper, I fully adopt; the further conclusion of the court below : a married woman, whose conveyance derives its effect entirely from the statute, would not be bound even by express covenants or recital of title. I can add nothing to the clear exposition of the law on this point, there given.
There was no actual seizin by Maria Hopper, and, as the law has always been held in this state, her husband never became entitled to curtesy. She never had either actual or constructive possession of the premises. The defendants, therefore, have acquired no rights under his deed.
The result, under the view taken by me, would be, that the plaintiff below should have judgment for the entire premises, while he obtained judgment but for two-thirds. Were this the opinion of the court, there would be no difficulty in rectifying such error, although the writ was brought by the defendants below. The record is now in this court,-and we can here give such judgment as the court below should have given. It was so *623held in Garr v. Stokes 1 Har. 404, where, upon error by the defendant below, the judgment was reversed, and a new judgment given against the plaintiff in error, without costs in error.
Judges Porter and Schenok concurred in the opinion delivered by Carpenter, J.
The Chancellor ami Judges Wall, Sinnickson, and McCarter voted to reverse the judgment below, (a).
The judgment below was reversed, and judgment was ordered for the plaintiff below for an undivided third of the premises, being the third devised by Rachael Wortendike.
Cited in Morehouse v. Cotheal, 2 Zab. 437; Ross v. Adams, 4 Dutch. 179; Howe v. Harrington, 3 C. E. Gr. 495; In re Heaton, 6 C. E. Gr. 224; Zabriskie v. Wood, 8 C. E. Gr. 551.

 This is one of those cases in which, by the peculiar constitution of the Court of Errors, four judges being the majority of a bare quorum, may reverse a decision against the opinions of six other judges of the same court when three of the latter are constitutionally incapable of voting in the Court of Errors, from the fact of having given their opinion in the court below; from which it may occur, as in this case, that an actual minority, happening to be a constitutional majority, may decide a bare legal question contrary to the opinions of all the law judges hearing the cause.